DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks
Receipt of Applicant’s Amendment file on 09/14/2021 is acknowledged. The amendment includes cancelation of claim 23 while claims 21-22, 24, 28, 30, 32 and 37-38 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 24-26 and 28-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sheinberg et al. (U.S. Patent No. 8,521,823 B1) in view of Tang Jie (Chinese Publication Number 101075987), further in view of Li et al. (U.S. Pub. No. 2009/0144381 A1) and Bohner et al. (U.S. Pub. No. 2012/0215860 A1).
Regarding claim 21, Sheinberg teaches a computer-implemented method, comprising: 

Sheinberg does not explicitly disclose: the message data request includes: a first data provider identifier identifying a first data provider, and a second data provider identifier identifying a second data provider.
Tang Jie teaches: the message data request includes: a first data provider identifier identifying a first data provider, and a second data provider identifier identifying a second data provider (page 4, 5, paragraph [8]-[9], page 6, receiving a message request carrying a resource address; the requests the resource server where the resource is located according to the received media resource address contained in the multimedia message (there may be multiple resource server), a plurality of link addresses as different fragments of a message).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the message data request includes: a first data provider identifier identifying a first data provider, and a second data provider identifier identifying a 
Motivation to do so would be to include the message data request includes: a first data provider identifier identifying a first data provider, and a second data provider identifier identifying a second data provider such that the content is obtained from the outside, storage space of the MMS server can be saved and the latest external media content can be provided to the user (Tang Jie, page 8, 2nd paragraph).
Sheinberg as modified by Tang Jie do not explicitly disclose: selecting a first provider-specific interface based on the first data provider identifier; selecting a second provider-specific interface based on the second data provider identifier; based on the message data request: obtaining first message data from a first data provider through a first provider-specific interface, the first message data, corresponding to a first data structure, and obtaining second message data from a second data provider through a second provider-specific interface the second message data corresponding to a second data structure that is different than the first data structure.
Li teaches: selecting a first provider-specific interface based on the first data provider identifier; selecting a second provider-specific interface based on the second data provider identifier (paragraph [0020], line 2-5, paragraph [0026], client device and electronic communication networks (ECNs) are in communication with server; the message may be routed by server to one of the formatters, the formatters are each configured for a specific ECN, the message are routed to the specific formatter based on which ECN that is transmitting the message, noted, the message being route based on the identity of electronic communication networks; in combination with message request for data from plurality of resource addresses as taught by Tang Jie as shown above, it teaches selecting a first provider-specific interface based 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include selecting a first provider-specific interface based on the first data provider identifier; selecting a second provider-specific interface based on the second data provider identifier; based on the message data request: obtaining first message data from a first data provider through a first provider-specific interface, the first message data, corresponding to a first data structure, and obtaining second message data from a second data provider through a second provider-specific interface the second message data corresponding to a second data structure that is different than the first data structure into system and method for targeting information based on message content of Sheinberg.
Motivation to do so would be to include selecting a first provider-specific interface based on the first data provider identifier; selecting a second provider-specific interface based on the second data provider identifier; based on the message data request: obtaining first message data from a first data provider through a first provider-specific interface, the first message data, 
Sheinberg as modified by Tang Jie and Li do not explicitly disclose:
placing the first message data and the second message data in a common data structure that is associated with the client device and defines a single presentation view for rendering the first and second message data on the client device.
Bohner teaches: placing the first message data and the second message data in a common data structure that is associated with the client device and defines a single presentation view for rendering the first and second message data on the client device (the examples described herein may restructure and/or aggregate associated lab and/or observation data received in different format into on structured format using one or more scripts deployed at run time, for example, first data received in first format may be parsed and formatted in a structured format and second data received in a second format and associated with the first data may be parsed and formatted in the structured format and aggregated with the first data, paragraph [0023], line 1-10; the message processing system may parse, filter, transform, aggregate, append, configure, and/or modify the format and/or content of the messages received from disparate clinical system into standardized and/or structured format and/or model, this structured data may be displayed and/or used by clinician using the interface 101, paragraph [0039], line 5-11, Fig. 2).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include placing the first message data and the second message data in a 
Motivation to do so would be to include placing the first message data and the second message data in a common data structure that is associated with the client device and defines a single presentation view for rendering the first and second message data on the client device that enables data from disparate clinical systems of a health care organization to be centralized and/or formatted at one location in a standard format useable by clinicians, other applications, programs, etc. (Bohner, paragraph [0039], line 2-5).
Sheinberg as modified by Tang Jie, Li and Bohner further teach: providing the first and second message data in the common data structure to the client device (Bohner teaches the message processing system may parse, filter, transform, aggregate, append, configure, and/or modify the format and/or content of the messages received from disparate clinical system into standardized and/or structured format and/or model, this structured data may be displayed and/or used by clinician using the interface 101, paragraph [0039], line 5-11, Fig. 2). 
Regarding claim 22, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 21, further teach wherein the first data structure is generated by the first data provider (Bohner teaches an Admit Discharge Transfer (ADT) message generated by the cardiology department may be in a first format, paragraph [0030], line 13-15), the second data structure is generated by the second data provider (Bohner teaches a similar ADT message generated by oncology department may be in a second format, paragraph [0030], line 15-16), and wherein the first data provider is different than the second data provider (Bohner teaches an Admit Discharge Transfer (ADT) message generated by the cardiology 
Regarding claim 24, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 21, further teach parsing the first message data into a first set of parsed portions using a first parsing component selected based on the first data provider identifier; parsing the second message data into a second set of parsed portions using a second parsing component selected based on the second data provider identifier (Bohner teaches the examples described herein may restructure and/or aggregate associated lab and/or observation data received in different format into on structured format using one or more scripts 
Regarding claim 25, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 21, further teach wherein the first message data obtained from the first data provider corresponds to a first electronic message sent from a sender to the user (Bohner teaches after the messages having the different formats are received by the universal schema, paragraph [0020]; an Admit Discharge Transfer (ADT) message generated by the cardiology department may be in a first format, paragraph [0030], line 13-15, noted, ADT message generated by the cardiology department is interpreted as a first message; in conjunction with the teaching of Nolte as an event receiver 230 might receive and process event indications (e.g. data 218, 220 and 222), which are then stored in events database 232, Fig. 2, paragraph [0031], line 7-10; bus 216 receives information 250 from healthcare information system 228 and routes the information to event-information handler 224, paragraph [0029], line 34-37; receiving event indications from a plurality of event-detecting applications, wherein each event indication includes respective event information that is organized in a respective indication format, each respective indication format is both dependent upon a respective application and distinct from other respective indication format, paragraph [0057], line 4-10, noted, as Fig. 2 illustrates receiving data from various sources/provider such as item 210, 212, 214 and 228, each data from particular source correspond to a respective format that distinct to others respective format,  thus data item 218 of device 210 is interpreted as first electronic message), and the second message data obtained from the second data provider corresponds to a second message sent from the user, the second message being separate from the first message (Bohner teaches after the messages having the different formats are received by the universal schema, paragraph [0020]; a similar ADT message generated by oncology department may be in a second format, paragraph [0030], line 15-16 while Nolte teaches an event receiver 230 might receive and process event indications 
Regarding claim 26, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 21, further teach wherein the first message data corresponds to a first portion of a particular one of the electronic message (Bohner teaches an incoming message may include a first segment relating to a microbiology observation in first data structure, paragraph [0057], line 1-3; the processor may map, parse, filter, modify and/or aggregate, etc., patient data (e.g., ADT data, laboratory data, observation data, etc.) and/or content received from various systems, paragraph [0042], line 5-8), and the second message data corresponds to a second portion of the particular electronic message (Bohner teaches an incoming message may include a first segment relating to a microbiology observation in first data structure and a second segment including additional specimen data in a second structure, paragraph [0057], line 1-4). 
Regarding claim 28, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 25, further teach wherein obtaining the first message data comprises accessing the first data provider using a first provider-specific application programming interface (API) exposed by the first data provider; and obtaining the second message data comprises accessing the second data provider using a second provider-specific API exposed by the second data provider (Li teaches the message may be routed by server to one of the formatters, the formatters are each configured for a specific ECN, the message are routed to the specific formatter based on which ECN that is transmitting the message, noted, the message being route based on the identity of electronic communication networks; each of the specific formatters receiving the messages may convert those messages from an external format of ECNs into internal format of the streaming system, translating the message into a format or standard data structure that maps to internal object of the streaming system, paragraph [0021], paragraph [0026], [0027]). 
Regarding claim 29, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 21, further teach wherein the client device comprises a first client device (Bohner teaches an incoming message may include a first segment relating to a microbiology observation in first data structure, paragraph [0057], line 1-3; the cardiology department includes cardiology-related healthcare practitioners, staff and devices and/or systems that support cardiology practice and treatment, paragraph [0030], line 1-3, noted, the device associated with cardiology department is interpreted as a first client device), and further comprising: based on the message data request, identifying a particular user account (Bohner teaches a clinician accessing data for a particular client, paragraph [0015], line 4-5; it is noted that one of the ordinary skill in the art would know that accessing data for particular client would 
As per claim 30, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 21 and is similarly rejected.
Regarding claim 31, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 30, further teach wherein the common data structure defines a same data structure that is the same regardless of the first and second data structures being generated by the first and second data providers from which message data is obtained, respectively (Bohner teaches the examples described herein may restructure and/or aggregate associated lab and/or observation data received in different format into on structured format 
As per claim 32, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 24 and is similarly rejected.
Regarding claim 33, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 30, further teach wherein the client device comprises a first client device, and wherein the instructions configure the computing system to: identify the first electronic message as being associated with the first client device (Bohner teaches examples described herein accommodate differently formatted message within a single universal schema enable different devices to be connected and/or different communication to be routed between information systems, paragraph [0017], line 1-4; the cardiology department includes cardiology-related healthcare practitioners, staff and devices and/or systems that support cardiology practice and treatment, paragraph [0030], line 1-3; based on the identifier identifying messages as being from a Cardiology Department of a Hospital and being observation message, the processor may map and/or extract data from the message to one or more observation items in a panel and/or sub-panel associated with the observation messages where the data may then be saved in a 
Regarding claim 34, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 33, further teach wherein the instructions configure the computing system to: place the first message data and the second message data in the common data structure for rendering the first and second message data in a same presentation style across the first client device and the second client device (Bohner teaches the examples described herein may restructure and/or aggregate associated lab and/or observation data received in different format into on structured format using one or more scripts deployed at run time, for example, first data received in first format may be parsed and formatted in a structured format and second data received in a second format and associated with the first data may be parsed and formatted in the structured format and aggregated with the first data, paragraph [0023], line 1-10; the message processing system may parse, filter, transform, aggregate, append, configure, and/or modify the format and/or content of the messages received from disparate 
Regarding claim 35, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 34, further teach wherein the same presentation style provides a similar visual representation of the first message data and the second message data across the first client device and the second client device (Bohner teaches the examples described herein may restructure and/or aggregate associated lab and/or observation data received in different format into on structured format using one or more scripts deployed at run time, for example, first data received in first format may be parsed and formatted in a structured format and second data received in a second format and associated with the first data may be parsed and formatted in the structured format and aggregated with the first data, paragraph [0023], line 1-10; the message processing system may parse, filter, transform, aggregate, append, configure, and/or modify the format and/or content of the messages received from disparate clinical system into standardized and/or structured format and/or model, this structured data may be displayed and/or 
Regarding claim 36, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 30, further teach wherein the instructions configure the computing system to: expose by a first data provider implementation, a first application programming interface configured to interact with the first data provider to obtain the first message data (Li teaches the message may be routed by server to one of the formatters, the formatters are each configured for a specific ECN, the message are routed to the specific formatter based on which ECN that is transmitting the message, noted, the message being route 
As per claim 37, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 28 and is similarly rejected.
As per claim 38, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 21 and is similarly rejected.
Regarding claim 39, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 38, further teach wherein the first message data corresponds to a first type of message content (Bohner teaches message processing system may receive data including different message type (e.g., ADT:01, ADT02, etc.) through a universal schema by accommodating all message variants, paragraph [0037], line 7-10, Fig. 4; based on the storage data structure, the system may identify the message as being from a Health Information System of a Hospital and being an A01 message type, paragraph [0022], line 1-4, noted, A01 message type is interpreted as the first message data corresponds to a first type of message content), and the second message data corresponds to a second type of message content, the second type being different than the first type (Bohner teaches message processing system may receive data including different message type (e.g., ADT:01, ADT02, etc.) through a universal schema by accommodating all message variants, paragraph [0037], line 7-10, Fig. 4; for an incoming message identified as a register patient (e.g. A04) message type, paragraph [0022], line 19-20, noted, A04 message type is interpreted as the second message data corresponds to a second type of message content, the second type being different than the first type). 
Claims 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sheinberg et al. (U.S. Patent No. 8,521,823 B1) in view of Tang Jie (Chinese Publication Number .
Regarding claim 27, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 26, further teach wherein the first portion of the particular message corresponds to a first type of content included in the particular electronic message (Bohner teaches message processing system may receive data including different message type (e.g., ADT:01, ADT02, etc.) through a universal schema by accommodating all message variants, paragraph [0037], line 7-10, Fig. 4; based on the storage data structure, the system may identify the message as being from a Health Information System of a Hospital and being an A01 message type, paragraph [0022], line 1-4), and the second portion of the particular electronic message corresponds to a second type of content […] but do not explicitly disclose said second type of content attached to the particular electronic message.
Giacobbe teaches said second type of content attached to the particular electronic message (the link from attachment schema 157 to message schema 152 indicates that attachments defined in accordance with attachment schema 157 can be linked to message item defined in accordance with message schema 152, when an attachment is linked to a message item, the attachment can be viewed as being in the message item (and thus the attachment message is message related data), col. 28, line 57-64, message related data can include message items representing a plurality of different types of electronic messages, col. 30, line 57-59). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include said second type of content attached to the particular electronic message into system and method for targeting information based on message content of Sheinberg.

Regarding claim 40, Sheinberg as modified by Tang Jie, Li and Bohner teach all claimed limitations as set forth in rejection of claim 39, further teach wherein the data provider identifier is configured to: identify the first data provider as a provider of the first type of message content (Bohner teaches message processing system may receive data including different message type (e.g., ADT:01, ADT02, etc.) through a universal schema by accommodating all message variants, paragraph [0037], line 7-10, Fig. 4; based on the storage data structure, the system may identify the message as being from a Health Information System of a Hospital and being an A01 message type, paragraph [0022], line 1-4, noted, identify the message as being from a Health Information System of a Hospital and being an A01 message type is interpreted as identify the first data provider as a provider of the first type of message content), and identify the second data provider as a provider of the second type of message content (Bohner teaches message processing system may receive data including different message type (e.g., ADT:01, ADT02, etc.) through a universal schema by accommodating all message variants, paragraph [0037], line 7-10, Fig. 4; for an incoming message identified as a register patient (e.g. A04) message type, paragraph [0022], line 19-20, noted, identified as a register patient (e.g. A04) message type is interpreted as identify the second data provider as a provider of the second type of message content), but do not explicitly disclose wherein the second type of message content comprises a message attachment.
Giacobbe teaches wherein the second type of message content comprises a message attachment (the link from attachment schema 157 to message schema 152 indicates that 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the second type of message content comprises a message attachment into system and method for targeting information based on message content of Sheinberg.
Motivation to do so would be to include wherein the second type of message content comprises a message attachment such that a user can select a corresponding link to access a particular electronic message (Giacobbe, col. 4, line 13-14).
Response to Arguments
Applicant’s arguments with respect to claims 21, 30 and 38 have been considered but are moot in view of the new ground(s) of rejection (See new references of Tang Jie and Li). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/KEN HOANG/Examiner, Art Unit 2168                                                                                                                                                                                                        
/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        January 6, 2022